DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A-II as represented by Figures 5A and 5B in the reply filed on July 4, 2022 is acknowledged.
An election of a single disclosed species from each identified species group was required.  There was no election among Species Group B as required in the election requirement of June 2, 2022.
During a telephone conversation with Jung-Yi Lai on August 10, a provisional election for Species Group B was made without traverse to prosecute the invention of Species B-I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  No claims are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 4, the terms “a side”, “a first side”, “a second side”, “a third side”, and “a fourth side” are used.  It is unclear what “side” means in the context of an entire device and the comprising individual components.  It seems the applicant is trying to use “side” in a manner of left, right, top, bottom, front, and back.  “Side” in that context is clear when there is a cube that each of the six faces corresponds to the six sides listed.  Complex 3-D objects and systems do not have clear sides, with clear delineations, for instance a sphere.  It may be beneficial for the applicant to use terminology to establish lengths/distances, surfaces, edges, extremities, and/or coupling interfaces in conjunction with any clearly defined appropriate directionality to convey the desired aspects of the invention.  In the rejection, the specific limitations with “side” are not addressed in absolute detail, as the examiner may define “side” in any arbitrary manner to meet the claim limitation.
Claims 1, 4, and 6 recite “corresponding to a part of the water wheel”.  Neither the “nozzle outlet” or the “exhausting channel” in claims 1/4 and 6 respectively are part of the water wheel.  It is unclear what kind of relation (e.g. a specific spatial relation such as adjacent) is attempted to be claimed between these elements and the water wheel.  The term corresponding is ambiguous and could mean any kind of relation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, and 8 are rejected under 35 U.S.C. 102 as being anticipated by Vaclav et al. (CS 250480) hereinafter Vaclav.

    PNG
    media_image1.png
    718
    678
    media_image1.png
    Greyscale

The description of CS250480 is not available in espacenet.  A translation provided by google patents is provided with paragraph numbers added for convenience for referencing.
Regarding claim 1, Vaclav discloses:
A device for adjusting a water flow flowing into a water wheel, the device comprising:
a nozzle flow channel {Figure 1 shaft inlet (6)},
having an inlet {Annotated Figure 1 (I)} and a nozzle outlet corresponding to a part of the water wheel {Annotated Figure 1 (II)}; and
an adjusting device {Figure 1 (23) and (24) adjust based on (14) and other linkages}, 
arranged at a side of the nozzle flow channel {Figure 1 (23) and (24) are to a side of the nozzle flow channel),
for adjusting an opening dimension of the nozzle outlet {[0008]-[0010} describe sliding and rotating adjustment of (23) and (24) by sliding in grooves (29) which adjusts the opening of the nozzle outlet},
the adjusting device further comprising:
a pivoting part {Figure 2 (23) pivots based on input provided by (27) and interaction with (29)}, 
having a first side coupled to a first rotating element through which the pivoting part rotates about a first axial direction for adjusting the opening dimension of the nozzle outlet {Figures 1 and 2, (23) rotates based on coupling to (22) through with it rotates, this rotation is in the plane of Figure 1, which defines a first axial direction};
a following part {Figure 2 (24)}
having a third side rotatably coupled to a second side of the pivoting part {Figure 1 (24) is coupled to second side of (23)}, and
a second rotating element arranged at a fourth side of the following part {Figure 1 (25) is arranged at a fourth side of the following part},
wherein the second rotating element further moves along a second axial direction perpendicular to the first axial direction when the pivoting part changes the opening dimension of the nozzle outlet {Figure 1 (25) moves in the plane defined by the first axial direction, this means it moves in a second direction perpendicular to the first axial direction}; and
a driving unit, utilized to generate a driving force for rotating the pivoting part {[0007], (14) is driving unit providing force to adjust the damper element which includes (23)}.
Regarding claim 2, Vaclav further discloses:
a power unit {Figure 1 (14)};
a driving rod, coupled to the power unit {Figure 1 (16)}; and
a connecting rod, having one end coupled to the driving rod, and the other end coupled to the pivoting part {Figure 1 (21) chain pulley connects both to (16) and pivoting part (23) through (22); [0009]-[0010]}.
{It is noted that the power unit of the elected embodiment of Figure 5A/B, only transfers power}.
Regarding claim 4, Vaclov discloses:
A water turbine machine {[0001]}, comprising:
a water wheel, arranged inside a housing {Figure 1 (1) is arranged in housing (5) and (6)},
the water wheel has an axial shaft arranged along a first axial direction {Figure 1 (2), [0007]},
whereby the water wheel rotates about the first axial direction {[0007]};
the remainder of the claim is addressed in the rejection of claim 1 above starting at second bullet paragraph 12.  For purposes of brevity, the rejection of the substantially identical limitations are not repeated.  See rejection above.
Regarding claim 5, the claim and its rejection is substantially identical to claim 2.  For purposes of brevity, the rejection is not repeated.  See rejection above.
Regarding claim 6, Vaclov further discloses:
wherein the housing has an exhausting channel communicating with the nozzle outlet {Annotated Figure 1 (II) communicates with exhausting channel (5)}, and
the exhausting channel is corresponding to the part of the water wheel wherein the water flow exhausted from the nozzle outlet flows into the water wheel {Figure 1 device has water flowing from nozzle inlet to the water wheel (1) and into (5), [0007]}
exerts force on the part of the water wheel thereby rotating the water wheel {[0007], this is what a turbine does},
and then enters the exhausting channel {[0007]}.
Regarding claim 8, Vaclov further discloses wherein the water wheel is a horizontal-axis water wheel {Figure 1 (2) is in/out of the page which is horizontal based on gravity being vertical}.
Allowable Subject Matter
Claims 3 and 7 are rejected only under 35 U.S.C 112(b), but would be allowable if those rejections are addressed and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for this indication of allowable subject matter:  
Regarding claims 3 and 7, Vaclav is the closest prior art.  In Vaclav the following part and the pivoting part close the nozzle outlet [0010].  Therefore, the pivoting part does not completely cover the nozzle outlet by itself so as to prevent the water flow flowing into the water wheel.  One of ordinary skill in the art would have to redesign the shape and connections of the pivoting and following parts of Vaclav to a configuration similar to applicant’s configuration to satisfy the claim.  There is no teaching or motivation in the prior art to perform such a modification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nobuo et al. (JPS 60138280) teaches an adjusting nozzle at the inlet of the turbine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745